Citation Nr: 1223765	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for flexion deformity at the proximal interphalangeal (PIP) joint, fifth finger right hand with ankylosis status post fracture (right little finger disability). 


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk


INTRODUCTION

The Veteran had active service from February 2002 to September 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDING OF FACT

The evidence of record shows that the Veteran's right little finger disability more closely approximates an amputation at the proximal interphalangeal joint, or proximal thereto, without metacarpal resection.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and no higher, for a right little finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5003, 5125, 5156, 5227, 5230 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with notice requirements and assist a claimant when he or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A.             § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to providing the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of a claim, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess, 19 Vet. App. at 486.  

Pursuant to Shinseki v. Sanders, 129 S. Ct. 1696 (2009), on appellate review, the Board must consider on a case-by-case basis whether any potential VCAA notice errors are prejudicial to the claimant.  Here, the Board finds that VA has satisfied the requirements of the VCAA and Dingess.  In a February 2008 letter, VA informed the Veteran as to the type of information and evidence necessary to substantiate his claim, what information he needed to provide, what information and evidence that VA would attempt to obtain, and how VA determines a disability rating and an effective date, as required by Pelegrini.  Therefore, adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board.  See 38 U.S.C.A. 5103(a); 38 C.F.R. § 3.159(b).  With regard to the Vasquez notice (Vazquez-Flores v. Peake, 22 Vet. App. 91 (2008)), the RO provided such notice in the March 2009 VCAA notice letter, further explaining how VA determines a disability rating and examples of evidence and factors that VA considers in assigning a disability rating.  Under these circumstances, the Board finds that VA has satisfied its duty to notify under the VCAA.

The Board further concludes that the duty to assist has been met.  The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate their claim.  The Veteran's relevant service records, VA records, and all other records identified by the Veteran have been obtained.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was provided a VA medical examination in February 2008; the examination was adequate for evaluation purposes because the examiner was "informed of the relevant facts," including the history of the disability from information provided by the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There is no indication of any additional, relevant records that the RO failed to obtain.

Thus, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).   One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO at each stage of the appellate process.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The changes made herein will be discussed fully below.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, either the RO or the Board must determine whether the schedular rating criteria reasonably describes a Veteran's disability level and symptomatology.  Id. at 115.  If so, then the assigned schedular evaluation is adequate,  extraschedular consideration is not required, and the analysis stops.  

However, if the schedular rating criteria do not reasonably describe a Veteran's disability level and symptomatology, the case must be referred for extraschedular consideration.  The second step in the analysis requires the RO or Board to determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (quoting Allday v. Brown, 7 Vet. App. 517, 527 (1995) ("[T]he Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.")).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 


Right Finger Disability

The Veteran claims that a compensable rating is warranted for his service-connected right little finger disability.  The Veteran is currently assigned a noncompensable rating under Diagnostic Code 5230, which pertains to limitation of motion of the ring or little finger.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Favorable or unfavorable ankylosis of the ring or little finger, or any limitation of motion of the finger is rated noncompensable.  38 C.F.R. § 4.71(a), Diagnostic Code 5227, 5230.  In addition, if a compensable rating is not available under a diagnostic code for limitation of motion, then a higher rating for limitation of motion is not warranted.  38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 202 (considering the effects of limitation of motion on repetitive testing, including pain, fatigue, weakness, and lack of endurance).  

In order for a right little finger disability to be compensable, an amputation rating is required.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See 38 C.F.R. § 4.71(a), Note (3)(i), Diagnostic Code 5216.  In other words, there must be ankylosis of both the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) of 38 C.F.R. § 4.71(a) explains that if both the MCP and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii)  of § 4.71(a) indicates that if only the MCP or PIP joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  38 C.F.R. § 4.71(a), Diagnostic Code 5156.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  Id. 

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  The report of the February 2008 VA medical examination states that the Veteran is right-handed.  Thus, the rating for the right hand is to be made on the basis of the right upper extremity being the major extremity.

Turning to the merits of the claim, the Veteran underwent a VA examination in February 2008.  At that time, the Veteran reported limited motion of his finger, stating that he cannot bend the finger without using his other hand for assistance.  He explained that his finger has been swollen since his in-service injury, and use of the finger causes aching pain.  The range of motion test was not conducted due to ankylosis of the right little finger MCP joint, PIP joint, and distal interphalangeal joint in an unfavorable position.  An X-ray of the Veteran's right hand showed arthritic changes in the PIP joint presumably secondary to prior fracture.  The VA examiner stated that the Veteran's right hand strength was within normal limits, finding that the Veteran could tie shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  The Veteran denied having surgery on his right hand.  Following the examination, the VA examiner diagnosed the Veteran with flexion deformity at the PIP joint, fifth finger right hand, with ankylosis status post fracture, basing his diagnosis on the Veteran's subjective pain in his right little finger, inability of the Veteran to flex his finger, and the arthritic changes found on the X-ray.  

In a January 2009 statement, the Veteran described that the disfigurement of his right little finger has greatly decreased his range of motion, and that the knuckle on the finger aches and throbs constantly. 

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's right little finger disability is warranted.  As outlined above, the governing rating schedule criteria provide for a compensable rating for a little finger disability only where there is amputation of the finger or an equivalent impairment of extremely unfavorable ankylosis.  In this case, the Veteran's little finger is intact; however, his 2008 VA examination revealed ankylosis of the right little finger MCP joint and PIP joint.  The February 2008 VA examination is highly probative as the VA examiner specifically discussed the findings and rationale regarding the Veteran's service-connected disability.  

The Board acknowledges that the Veteran's right little finger disability has been rated under Diagnostic Code 5230, based on a limitation of motion, which does not allow for a compensable rating.  While this Diagnostic Code is applicable in this case, the Board finds that a higher rating is warranted under other diagnostic criteria.  In particular, the Board finds that a 10 percent rating is warranted under 5156,  amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto, with a compensable rating of 10 percent, in light of the medical evidence.  See 38 C.F.R. § 4.71(a), Note (3)(i) (describing criteria for extremely unfavorable ankylosis).  The Board finds that this schedular rating under Diagnostic Code 5156 more appropriately takes into account the medical evidence and the Veteran's present level of disability.  

As explained above, VA regulations provide that the intention of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. 4.59 (painful motion).  In this case, the Veteran has been assigned the minimum compensable rating for his right little finger disability; the minimum compensable rating for disability of the fifth finger of the major hand is 10 percent.  See, e.g., 38 C.F.R. § 4.71(a), Diagnostic Code 5156 (providing that a 10 percent rating is warranted for the major or minor hand for amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto).  This 10 percent rating is based directly upon the functional impairment due to malalignment of the joint and pain on use of the right little finger.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The next higher rating of 20 percent is not warranted because upon examination none of the Veteran's other fingers or overall function of the hand was affected, and the Veteran's right fifth finger disability is not analogous to functional impairment or level of disability of amputation of the little finger with metacarpal resection (more than one-half of the bone lost).  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5156 (little finger, amputation of), 5216-5223 (ratings based on disability of multiple digits).

The Board has also considered whether a higher rating is warranted under any other relevant diagnostic code.  In particular, Diagnostic Code 5125 provides for a 60 percent rating for loss of use of the hand (amputation).  However, neither the Veteran's complaints nor the clinical evidence demonstrates or approximates loss of use of the right hand.  The 2008 VA examiner noted that the Veteran's right hand strength is within normal limits, and the Veteran could tie his shoelaces and fasten buttons without difficulty.  Here, there is no suggestion that no effective function remains in the Veteran's hand other than that which would be equally well served by an amputation stump with a suitable prosthetic device, and thus the condition does not warrant a compensable evaluation based on amputation of the left hand, or loss of use of that hand.  See, e.g., 38 C.F.R. §§ 4.63, 4.71(a), Diagnostic Code 5125.

Given that the February 2008 X-ray shows that the Veteran has arthritic changes in the PIP joint of his little finger, the Board has additionally considered whether a compensable rating is warranted based on degenerative arthritis.  Under 38 C.F.R.  § 4.71(a), Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A 10 percent rating is warranted when limitation of motion under the appropriate diagnostic code is noncompensable or when there is X-ray involvement of degenerative arthritis of 2 of more major joints or 2 or more minor joint groups.  A 20 percent rating is permitted when there is X-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Here, a compensable rating is not warranted under Diagnostic Code 5003 as the Veteran's disability involves only one minor joint (the PIP joint of the right little finger).  Under 38 C.F.R. § 4.71(a), Diagnostic Code 5003, a 10 percent rating is warranted only where there is involvement of a major joint or a group of minor joints; therefore, a single minor digit does not qualify for a higher rating. 

In addition,  38 C.F.R. § 4.68 prohibits a combined rating for disabilities of an extremity from exceeding the rating for the amputation at the elective level, were amputation to be performed.  In other words, the maximum rating that the Veteran may receive is 10 percent because any additional rating would exceed the Veteran's 10 percent amputation rating.  See id. 

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Id.  The Board must weigh the Veteran's lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) [distinguishing between competency (" a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")].  

The Board finds that the Veteran is competent to state what he actually experiences regarding his fifth digit.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board additionally finds that the Veteran is credible by his consistent statements describing the continuity of symptomatology of his finger since the filing of his claim.  

The Board has also considered whether a staged rating is appropriate in this case, as required by Hart, 21 Vet. App. at 509-10.  As the Veteran's symptoms have remained constant throughout the course of the period on appeal, a staged rating is not warranted.

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that his right little finger disability renders him unemployable.  Specifically, the evidence reflects that the Veteran complains of pain and decreased range of motion of his finger due to his service-connected disability, and the February 2008 VA examination determined that the Veteran's service-connected disability does not limit his ability to function in his daily routine and does not limit the strength of his right hand.  Therefore, the Board finds that the Veteran's right little finger disability does not render him unemployable.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for extraschedular consideration.  See Thun, 22 Vet. App. at 111 (describing the analytical process for extraschedular consideration).  The Board finds that the disability rating assigned herein for the Veteran's right little finger disability contemplates the level of impairment reported by the Veteran, and there is no aspect of his disability that is not contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Furthermore, the Veteran's  symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more closely approximates an amputation of the PIP joint.  Therefore, the Board concludes that a 10 percent compensable rating is warranted for the Veteran's right little finger disability pursuant to Diagnostic Code 5156 (amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto).  See 38 C.F.R. § 4.71(a), Note (3)(i).


ORDER

A 10 percent disability rating for a right little finger disability is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


